 



Exhibit 10.2

WGL HOLDINGS, INC.

AND

WASHINGTON GAS LIGHT COMPANY

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

(ADOPTED DECEMBER 18, 1985)

(AMENDED NOVEMBER 26, 1986)

(AMENDED NOVEMBER 1, 2000)

 



--------------------------------------------------------------------------------



 



WGL HOLDINGS, INC.

AND

WASHINGTON GAS LIGHT COMPANY

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

(1)  DEFINITIONS



  (a)   “Company” means WGL Holdings, Inc. and/or Washington Gas Light Company.
    (b)   “Deferral Period” means the period of time over which Participants
elect to defer their compensation. Deferral periods for a specific number of
years shall begin on January 1 and expire on December 31.     (c)   “Outside
Director” means a member of the Board of Directors of the Company who is not an
employee of the Company.     (d)   “Participant” means an Outside Director who
elects to defer compensation in accordance with the terms of the Plan.     (e)  
“Plan” means the Company’s Deferred Compensation Plan for Outside Directors, as
adopted December 18, 1985, and as amended from time to time.     (f)   “Plan
Year” means any calendar year in which the Plan is in effect. The first Plan
Year is the calendar year 1986.



--------------------------------------------------------------------------------



 



- 2 -

(2)  OBJECTIVE OF THE PLAN

     The objective of the Plan is the provide Outside Directors the opportunity
to defer receipt of compensation for their service on the Company’s Board of
Directors.

(3)  ELIGIBILITY

     Outside Directors of the Company are eligible to participate in the Plan.

(4)  ELECTION TO PARTICIPATE

     To participate in the Plan for any Plan Year, the Outside Director shall
execute a Deferral Application with the Company on a form to be supplied by the
Company. Participants will elect to defer annually. The Deferral Application
shall be executed on or before December 31 of the year preceding the Plan Year
in which compensation is to be deferred (i.e., to defer compensation to be
earned in Plan Year 1986, the Deferral Application must be executed by December
31, 1985). The Plan Administrator may execute the Deferral Application on behalf
of the Company. An approved application to defer (or to re-defer) cannot be
modified or revoked.

(5)  COMPENSATION SUBJECT TO DEFERRAL

     Participants may defer payment of all or a portion of their annual
retainer, monthly meeting fees, committee meeting fees and fees for attendance
at annual and special stockholder meetings. Deferrals shall be in set percentage
increments of 10% (10%, 20%, 30%, etc.). The minimum deferral is 10% of the
annual retainer or $1000.00, whichever is less.



--------------------------------------------------------------------------------



 



- 3 -

(6)  LENGTH OF DEFERRAL PERIOD

     Participants may elect to defer their compensation for a minimum period of
four years* or until the occurrence of the Participant’s retirement, as defined
in Paragraph (10)(B) of this Plan, or death, whichever occurs first.

(7)  RE-DEFERRALS**

     Prior to the termination of a Deferral Period for a specified period of
years, a Participant may apply to re-defer payment amounts previously deferred,
including interest accumulated on those amounts. The re-deferral must be of the
entire amount originally deferred (including accumulated interest) for a minimum
period of four years, or until the occurrence of the Participant’s retirement,
as defined in Paragraph (10)(B) of this Plan, or death, whichever occurs first.
Application to re-defer must be submitted to and approved by the Plan
Administrator no later than June 30 prior to expiration of the Deferral Period.

(8)  DEFERRAL ACCOUNTS; DEFERRAL ACCOUNT BALANCE

     Amounts deferred, including accumulated interest, will be credited to a
Deferral Account for each Participant. The total amount credited for a
Participant at any particular time is designated the Deferral Account Balance.

(9)  INTEREST ON DEFERRED AMOUNTS

     A Participant’s Deferral Account Balance shall earn interest compounded
quarterly. The quarterly interest rate shall be the weekly average yield to
maturity for ten year U.S. Government fixed interest rate securities (adjusted
to a



--------------------------------------------------------------------------------

*   Effective November 26, 1986, the minimum deferral period is one year.



--------------------------------------------------------------------------------



 



- 4 -

constant maturity of ten years) as published by the Federal Reserve Board in its
Statistical release H.15 published on or prior to December 31 of the immediately
preceding year. Notwithstanding this calculation, the rate credited to any
deferral account shall not be less than 8% per year.

(10)  METHOD OF PAYMENT

     (A)  Except as provided by Paragraph (10)(C), payment of any Deferral
Account Balance will be in the form of ten annual installments. In the
alternative, the Participant may apply to receive payment in a lump sum or in
fewer than ten annual installments. Application for the alternative payment
method must be submitted to and approved by the Plan Administrator prior to any
installment payment of a Deferral Account Balance. Payments shall commence
within 30 days of the event which triggers payout.

     (B)  At the time the Participant retires from the Company’s Board of
Directors, all Deferral Periods will expire. The Participant’s Deferral Account
Balance shall be paid to the Participant or to an Alternate Payee in the form
specified by Paragraph (10)(A).

     For purposes of this Plan, retirement from the Company’s Board of Directors
occurs at the time the Participant ceases for any reason other than death to be
an Outside Director of the Company.



--------------------------------------------------------------------------------

**   The provision for referrals is eliminated for amounts deferred after
December 31, 1986 (amendment adopted November 26, 1986).



--------------------------------------------------------------------------------



 



- 5 -

     (C)  If a Participant dies prior to retirement from the Company’s Board of
Directors (as defined in Paragraph (10)(B) of this Plan) or if the Participant
dies prior to full payment of the Participant’s Deferral Account Balance, then
any remaining Account Balance shall be paid to the Participant’s Designated
Beneficiary in a lump sum, unless the Participant elected to have the Designated
Beneficiary receive payments in installments.

(11)  DESIGNATED BENEFICIARY AND ALTERNATE PAYEE

     Participants under this Plan may provide a Designated Beneficiary to
receive benefits payable under the Plan upon the death of the Participant.

     As a matter of convenience to the Participants, the Company will permit
Participants to provide for an Alternate Payee to receive payments on retirement
of the Participant. Provision for an Alternate Payee shall not confer any rights
on the Alternate Payee against the Company under this Plan and shall be
effective only upon written acknowledgement of the Alternate Payee that the
Alternate Payee has no right against the Company under this Plan. Upon death of
either the Participant or the Alternate Payee, the provision for the Alternate
Payee automatically expires.

     The Designated Beneficiary or Alternate Payee shall be specified on forms
provided by the Company. Participants may revoke or change a Designated
Beneficiary and an Alternate Payee at any time.

(12)  HARDSHIP WITHDRAWAL

     A Participant or the Designated Beneficiary may request a lump sum payment
or accelerated payments not yet due for distribution under the Plan in



--------------------------------------------------------------------------------



 



- 6 -

the event of hardship, permanent disability or emergency. The Plan Administrator
has the sole discretion to determine whether such a withdrawal or accelerated
payment shall be permitted.

(13)  PAYMENT RIGHTS UNSECURED

     The terms of this Plan shall not mean, under any circumstance, that any
person or entity shall have any right, title or interest in or to any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under the Plan, that right shall be no greater than the right of any
unsecured creditor of the Company.

(14)  NON-ASSIGNMENT

     Rights to receive payment under the Plan may not be assigned, alienated or
pledged.

(15)  PLAN ADMINISTRATOR

     The Chairman of the Board of Directors may from time to time designate an
Administrator to implement provisions of the Plan.

(16)  AMENDMENT AND TERMINATION

     The Company’s Board of Directors may amend or terminate this Plan at any
time. In the event of termination of the Plan, amounts deferred but not yet paid
shall be paid to Participants in a manner to be determined by the Board of
Directors.





--------------------------------------------------------------------------------



 



Exhibit 10.3

WGL HOLDINGS, INC.

DIRECTORS’ STOCK
COMPENSATION PLAN

As Adopted on October 25, 1995

As Amended January 1, 1998

As Amended March 1, 1999

As Amended November 1, 2000

 



--------------------------------------------------------------------------------



 



WGL HOLDINGS, INC.
DIRECTOR’S STOCK COMPENSATION PLAN

ARTICLE I

DEFINITIONS

     1.01 Affiliate means any “subsidiary” or “parent” corporation of the
Company (as such terms are defined in section 424 of the Code).

     1.02 Board means the Board of Directors of the Company.

     1.03 Code means the Internal Revenue Code of 1986, as amended.

     1.04 Common Stock means the common stock of the Company.

     1.05 Company means WGL Holdings, Inc. and includes any predecessor or
successor in interest.

     1.06 Date of Award means each January 1 during the term of the Plan.

     1.07 Fair Market Value means, on any given date, the average of the high
and low prices of a share of Common Stock as reported on the New York Stock
Exchange or, if the Common Stock was not traded on such day, then on the next
preceding day that the Common Stock was traded on such exchange, all as reported
by the Wall Street Journal.

     1.08 Participant means a member of the Board who satisfies the requirements
of Article IV.

     1.09 Plan means the WGL Holdings, Inc. Directors’ Stock Compensation Plan.

     

 



--------------------------------------------------------------------------------



 



ARTICLE II

PURPOSES

     The Plan is intended to assist the Company in promoting a greater identity
of interest between the Company’s non-employee directors and its shareholders,
and to assist the Company in attracting and retaining non-employee directors by
affording Participants an opportunity to share in the future success of the
Company.

ARTICLE III

ADMINISTRATION

     The Plan shall be administered by the Human Resources Committee of the
Company’s Board of Directors, or such other person or group as the Board of
Directors may designate, in a manner that is consistent with the provisions of
this Plan. The person or group administering the Plan shall not be liable for
any act done in good faith with respect to this Plan. All expenses of
administering this Plan shall be borne by the Company and its Affiliates.

ARTICLE IV

ELIGIBILITY

     Each member of the Board who is not an employee of the Company or an
Affiliate, and who has not been employed by the Company or one of its Affiliates
during the twelve months preceding the Date of Award will participate in the
Plan during his or her service on the Board.

    - 2 -  

 



--------------------------------------------------------------------------------



 



ARTICLE V

AWARDS

     Shares of Common Stock will be awarded to each Participant as of each Date
of Award. Subject to Article VIII’s limitation on the number of shares of Common
Stock which may be issued under the Plan, on each Date of Award each Participant
will be awarded 800 shares of common stock.

ARTICLE VI

VESTING OF SHARES

     The shares of Common Stock awarded under the Plan will be immediately
vested and nonforfeitable. Subject to the requirements of Article IX, the shares
awarded under the Plan may be sold or transferred by the Participant at any
time.

ARTICLE VII

SHAREHOLDER RIGHTS

     Participants will have all the rights of shareholders with respect to
shares awarded under the Plan. Accordingly, Participants will be entitled to
vote the shares and receive dividends.

ARTICLE VIII

SHARES AUTHORIZED

     Up to forty thousand shares of Common Stock may be awarded under the Plan.
If the

    - 3 -  

 



--------------------------------------------------------------------------------



 



Company effects one or more stock dividends, stock split-ups, subdivisions,
reclassifications, or consolidations of shares, or other similar changes in
capitalization after the Plan’s adoption by the Board, the maximum number of
shares that may be awarded under the Plan shall be proportionately adjusted.

ARTICLE IX

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

     No Common Stock shall be awarded and no certificates for shares of Common
Stock shall be delivered under the Plan except in compliance with all applicable
federal and state laws and regulations, any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s shares may be listed. The Company shall have the right to rely on the
opinion of its counsel as to such compliance. Any share certificate issued to
evidence Common Stock issued under the Plan may bear such legends and statements
as the Company may deem advisable to assure compliance with federal and state
law and regulations. No Common Stock shall be awarded and no certificates for
shares of Common Stock shall be delivered until the Company has obtained such
consent or approval as it may deem advisable from regulatory bodies having
jurisdiction over such matters.

    - 4 -  

 



--------------------------------------------------------------------------------



 



ARTICLE X

GENERAL PROVISIONS

     10.01 Unfunded Plan. The Plan, insofar as it provides for grants, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under the Plan. Any liability of the
Company to any person with respect to any grant under the Plan shall be based
solely upon any contractual obligations that may be created pursuant to the
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.

     10.02 Rules of Construction. Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference. The
references to any statute, regulation, or other property of law shall be
construed to refer to any amendment to or successor of such provisions of law.

ARTICLE XI

AMENDMENT OF PLAN

     The Board may amend the Plan from time to time. No amendment may become
effective until shareholder approval is obtained if such approval is required by
any federal or state law or regulation or the rules of any stock exchange on
which the Common Stock may be listed, or if the Board in its discretion
determines that the obtaining of such shareholder approval is for any reason
advisable. No amendment shall, without a Participant’s consent, adversely affect
any rights of such Participant under any Award outstanding at the time such
amendment is made.

    - 5 -  

 



--------------------------------------------------------------------------------



 



ARTICLE XII

DURATION OF PLAN

     The final award under the Plan will be made as of the Date of Award in
2006. The Board may terminate the Plan sooner by appropriate action. The Plan
will terminate automatically, without action by the Board, if there are
insufficient shares available to make the awards described in the Plan.

ARTICLE XIII

EFFECTIVE DATE OF PLAN

     The Plan will become effective once it is adopted by the Board and approved
by a majority of the votes cast at a duly held shareholders’ meeting at which a
quorum representing a majority of all outstanding voting stock is, either in
person or by proxy, present and voting on the Plan. No awards will be made under
the Plan prior to approval of the Plan, by the Company’s shareholders.

    - 6 -  

 